DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on March 5, 2021.
Claims 18-20 have been cancelled.
Claims 1-17 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The power source assembly and method for a watercraft as claimed is not shown or suggested in the prior art because of the use of a power source assembly that includes a variable ratio drive assembly that is operatively engaged with a crankshaft of an engine to drive an engine powered accessory over a narrower RPM range while said crankshaft operates over a wider RPM range.
The prior art as disclosed by Aron (US 6,009,822) shows the use of a power source for a watercraft that includes an engine, a drive assembly that is operatively connected with a crankshaft of said engine, and an engine powered accessory in the form of a hydraulic pump with an input shaft that is operatively engaged with said drive assembly.  Haka (US 10,030,748) discloses a continuously variable transmission that includes an input shaft with an input gear, a variable ratio drive assembly, and an output shaft with an output gear.  Newly cited references by Buscher (US 10,927,936 and     

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685.  The examiner can normally be reached on Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


March 9, 2021




/LARS A OLSON/Primary Examiner, Art Unit 3617